                        UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA


WILBERT GLOVER,
                                                        Civil No. 18-692 (JRT/BRT)
                     Plaintiff,

v.
                                                         ORDER ON REPORT
CORY R. TENNISON; JOHN J. CHOI; AND                    AND RECOMMENDATION
LORI SWANSON, ATTORNEY GENERAL,

                     Defendants.


       Wilbert Glover, OID #252673, MCF-Faribault, 1101 Linden Lane, Faribault,
       MN 55021, pro se plaintiff.

       Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

September 6, 2018 (Docket No. 8). No objections have been filed to that Report and

Recommendation in the time period permitted. Based on the Report and Recommendation

of the Magistrate Judge, upon all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ.

              P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 4, 2018                     s/John R. Tunheim
at Minneapolis, Minnesota                  JOHN R. TUNHEIM
                                           Chief Judge
                                           United States District Court
